PER CURIAM.
Appellate counsel filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), in this appeal, pointing out certain alleged errors in the imposition of costs, a public defender lien, and special conditions of probation. None of the alleged errors appear to have been objected to. Appellant filed a brief pro se raising points which do not require further discussion.
We AFFIRM the sentences without modification, as none of the errors asserted is fundamental. See Locke v. State, 719 So.2d 1249 (Fla. 1st DCA 1998). See also Smith v. State, 723 So.2d 872 (Fla. 1st DCA 1998), and Gaines v. State, 724 So.2d 139 (Fla. 2d DCA 1998). We certify, as a matter of great public importance, the same issue which we certified in Locke:
DOES THE FAILURE OF THE TRIAL COURT TO ORALLY PRONOUNCE EACH STATUTORILY AUTHORIZED COST INDIVIDUALLY AT THE TIME OF SENTENCING CONSTITUTE FUNDAMENTAL ERROR?
JOANOS, WEBSTER and PADOVANO, JJ., CONCUR.